Citation Nr: 1110345	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  03-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a mental disorder, including bipolar disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2007, the Board reopened the Veteran's claim, based on the submission of new and material evidence and denied the Veteran's claim of entitlement to service connection for bipolar disorder on the merits.

The Veteran appealed the October 2007 decision to the Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Remand with the Court.  In a January 2009 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion.  Upon return to the Board, the Board remanded the claim in March 2010 for additional development.

In March 2010, the Board ordered a VA mental disorders examination be conducted.  The Board also directed that if a VA mental disorders could not be conducted due to the Veteran's incapacity to participate, the claims folder was to be reviewed by a qualified VA mental disorders examiner who was to respond to the Board's specific inquiries.  

Further, in compliance with the January 2009 Order, the Board's March 2010 remand instructed that, "in readjudicating the claim, the AMC should make specific findings regarding the provisions regarding the presumptions of soundness and aggravation," but such findings were not included in the October 2010 supplemental statement of the case (SSOC).  

The RO/AMC has not complied with these directives, and the appeal must again be remanded to the RO/AMC.  Stegall v. West, 11 Vet. App. 268 (1998).  

In early January 2011, the Veteran through his representative moved that the appeal be advanced on the docket pursuant to 38 C.F.R. § 20.900, which was denied by the undersigned.  Subsequently the same month, the Veteran through his representative reiterated his motion.  Given the Board's present action, the Veteran's second motion is dismissed as moot.      

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In September 2005, the Board remanded the Veteran's claim of entitlement to service connection and instructed the RO to arrange for a VA mental disorders examination at an appropriate VA medical facility.  The examination was conducted in April 2006.  The examiner noted that the Veteran could not give any "meaningful" information during the examination, and stated that he required treatment for depression before he could be interviewed for a compensation and pension examination, but provided an opinion that military service had nothing to do with the formation of his bipolar and anti-social personality disorders.  The Board, relying on this medical opinion, denied the claim in the October 2007 decision.

Through its January 2009 Order, the Court remanded the appeal for the Board to provide a more thorough explanation, to include clarification of the medical examiner's opinion that was against the claim, but indicated an adequate examination was not be conducted.  To comply with the Order, in March 2010, the Board remanded the claim and ordered the RO to conduct a VA mental disorders examination to determine the etiology of any mental disorder.  As noted, to date, no such examination has been scheduled or conducted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include any additional VA or other mental health treatment.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  In particular, the RO/AMC will request signed authorizations from the Veteran to obtain records from the following mental health care providers:

a.  Plateau Mental Health Associates

b.  Upper Cumberland Psychological Associates

c.  VA mental health care providers at the VA Medical Center in Murfreesboro, Tennessee.

The RO/AMC must then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. After the above has been completed, the RO/AMC must review the claims file, ensure that all of the foregoing development actions have been conducted and completed in full, and schedule the Veteran for a VA mental disorders examination at an appropriate facility to determine the etiology of any current mental health disabilities.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. The examiner is to be advised that the sole question is that of a medical nexus between military service and the current mental disorders.  After conducting any necessary clinical studies and appropriate interviews with the Veteran, the examiner must address whether he has bipolar disorder, or any mental disorder, as the direct result of service or as the result of in-service aggravation, beyond the natural progression, of any pre- existing condition(s);

c. Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should discuss any evidence of record which might bear on the etiology of any current mental disorders - this evidence should include, but is not limited to, the Veteran's notation on his self-report of medical history at time of enlistment (June 1971) that he had been rejected by the military on prior occasion and his statements (March, April, and May 2000) to private mental health care providers that in-service training caused him to "freak out" and experience anxiety.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon.  A rationale must be provided for any findings rendered.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state.

e. If the Veteran is unable to participate in the scheduled examination due to mental incapacity, the RO/AMC will cause the claims folder, including any and all evidence generated as a result of this remand, to be reviewed by a qualified mental disorders examiner, who must respond to the inquiries in paragraphs 2 b. through d., above.

3. After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.  See 38 C.F.R. § 4.2 (2010) (If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claim of entitlement to service connection for any psychiatric disorder subject to service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should therefore construe claim for service connection for psychiatric disability based on reasonable expectations of non-expert claimant).

5. As directed by the September 2005 and March 2010 Board remands, and as noted by the January 2009 Court Order, the RO/AMC must, in readjudicating the claim, make specific findings as to the provisions regarding aggravation and the presumption of soundness.  

6. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


